DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11 and 41-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0159110 A1) in view of Novak et al. (US 2010/0220683 A1).
 	Regarding claim 1. Takahashi teaches a base station for a mobile telecommunications system in which at least one service is not supported by all cells, the base station comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit minimum system information for a cell including a predefined bitmap indicating at least one service supported by the cell to the at least one user equipment (Paragraphs [0045], [0118-0119] teach base station transmit system information referred to as minimum System Information (MSI) to the user equipment wherein bitmap indicated support in the cell).
 	Takahashi is silent on 
	wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates an associated predefined service supported by the cell or an associated predefined group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap
 	In an analogous art, Novak teaches
 	wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates an associated predefined service supported by the cell or an associated predefined group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap (Paragraphs [Paragraphs [0033],[0122-0123], [0141-0142], [0175-0176], [0181], [0187-0188] teach predefined bitmaps for identify user, where different bits uniquely specified and determine bits length).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi with Novak’s system such that wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates an associated service supported by the cell or an associated group of services supported by the cell in order to provide efficiency communication with lower cost.

 	Regarding claim 34. Takahashi and Novak teach the base station of claim 1, Novak teaches wherein the bitmap includes multiples bits at associated positions that together indicated all services supported by the cell (Paragraphs [0023], [0032-0033).

 	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0159110 A1) in view of Novak et al. (US 2010/0220683 A1) and further view of Noh et al. (US 2019/0090218 A1).
 	Regarding claim 43  (New) Takahashi and Novak teach the base station of claim 1, but is silent on wherein predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service.
	In an analogous art, Noh teaches
 	wherein predefined services include device-to- device service (Paragraph [0015]), multimedia broadcast multicast service (Paragraph [0019]), enhanced mobile broadband service, ultra-reliable low-latency communication service (Paragraphs 0347]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takahashi and Novak with Noh’s system such that predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service to provide an efficiency communication.

Claims 7-8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2018/0234954 A1) in view of Novak et al. (US 2010/0220683 A1).
Regarding claim 7. Takeda teaches a base station for a mobile telecommunications system in which at least one service is not supported by all cells, the base station comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit scheduling information for a cell, the scheduling information including a predefined bitmap having an associated predefined bit at a predefined position indicating at least one predefined service provided by the cell to the at least one user equipment (Paragraphs [0102-103], [0107 teach scheduling information included bitmap report to user terminal).
	Takeda is silent on 
	wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates a unique associated predefined service supported by the cell or a unique associated predefined group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap.
 	In an analogous art, Novak teaches
 	wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates a unique associated predefined service supported by the cell or a unique associated predefined group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap  (Paragraphs [Paragraphs [0033],[0122-0123], [0141-0142], [0175-0176], [0181], [0187-0188] teach predefined bitmaps for identify user, where different bits uniquely specified and determine bits length).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takeda with Novak’s system such that wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates an associated service supported by the cell or an associated group of services supported by the cell in order to provide efficiency communication with lower cost.

 	Regarding claim 8. Takeda and Novak teach the base station of claim 7, Takeda teaches wherein the scheduling information includes scheduling information for a system information block, the system information block including service related information for the at least one service provided by the cell (Paragraphs [0156], [0188]).

 	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2018/0234954 A1) in view of Novak et al. (US 2010/0220683 A1) and further view of Noh et al. (US 2019/0090218 A1).
 	Regarding claim 43  (New) Takeda and Novak teach the base station of claim 1, but is silent on wherein predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service.
	In an analogous art, Noh teaches
 	wherein predefined services include device-to- device service (Paragraph [0015]), multimedia broadcast multicast service (Paragraph [0019]), enhanced mobile broadband service, ultra-reliable low-latency communication service (Paragraphs 0347]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Takeda and Novak with Noh’s system such that predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service to provide an efficiency communication.

 	Claims 11-12 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0105166 A1) in view of Novak et al. (US 2010/0220683 A1).
	Regarding claim 11. Lee teaches a base station for a mobile telecommunications system in which included at least one service dedicated cell that does not support at least one service, the base station comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit information in a master information block for a cell indicating that the cell is a service dedicated cell to the at least one user equipment (Paragraphs [0053], [0056], [0074-0075], [0091] teach cell transmit a master information block (MIB) broadcast in dedicated cell to WTRU).
 	Lee is silent on
	transmit system information including a predefined bitmap having an associated bit at a predefined position indicating at least one predefined service provided by the service dedicated cell to the at least one user equipment, wherein predefined the bitmap includes multiple predefined bits, wherein each predefined bit indicates a unique associated predefined service supported by the cell or a unique predefined associated group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap.
 	In an analogous art, Novak teaches
 	transmit system information including a predefined bitmap having an associated bit at a predefined position indicating at least one predefined service provided by the service dedicated cell to the at least one user equipment, wherein predefined the bitmap includes multiple predefined bits, wherein each predefined bit indicates a unique associated predefined service supported by the cell or a unique predefined associated group of services supported by the cell such that information regarding each predefined service or group of services is in a predefined position in the predefined bitmap (Paragraphs [Paragraphs [0033],[0122-0123], [0141-0142], [0175-0176], [0181], [0187-0188] teach predefined bitmaps for identify user, where different bits uniquely specified and determine bits length).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee with Novak’s system such that wherein the predefined bitmap includes multiple predefined bits, wherein each predefined bit indicates an associated service supported by the cell or an associated group of services supported by the cell in order to provide efficiency communication with lower cost.

 	Regarding claim 12. Lee and Novak teach the base station of claim 11, Lee teaches wherein the information includes an associated bit at a predetermined position for indicating that the cell is a service dedicated cell (Paragraph [0190], [0192]).
 	Regarding claim 40. Lee and Novak teach the base station of claim 13,  Lee teaches wherein the bitmap includes multiples bits at associated positions that together indicated all services supported by the cell (Paragraphs [0192], [0201], [0206]).

	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0105166 A1) in view of Novak et al. (US 2010/0220683 A1) and further view of Noh et al. (US 2019/0090218 A1).
 	Regarding claim 43  (New) Lee and Novak teach the base station of claim 1, but is silent on wherein predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service.
	In an analogous art, Noh teaches
 	wherein predefined services include device-to- device service (Paragraph [0015]), multimedia broadcast multicast service (Paragraph [0019]), enhanced mobile broadband service, ultra-reliable low-latency communication service (Paragraphs 0347]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee and Novak with Noh’s system such that predefined services include device-to- device service, multimedia broadcast multicast service, enhanced mobile broadband service, ultra-reliable low-latency communication service to provide an efficiency communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641